Bullard, J.,

delivered the opinion of the court.
This suit is brought to recover the value of twenty-six hogsheads of sugar, part of the cargo of the schooner Cultivator, which was sunk in consequence of a collision with the steam-boat Abeona, belonging to the defendants. The evidence is substantially the same which we had before us in the case of the owner of the schooner against the same . ii-parties, and we then came to the conclusion, after very deliberate reflection, that the defendants were in fault and liable for the loss. The District Court having thought otherwise, we have again maturely considered the case and are of opinion that the plaintiffs are entitled'to recover. For the reasons and grounds of this opinion, we refer to the case above mentioned, decided at the May term. 9 Louisiana Reports, 425 and 428.
It is shown that the sugar of the plaintiff was worth sixty dollars per hogshead.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed, and it is further adjudged and decreed, that the plaintiffs recover of the defendants the sum of one thousand five hundred and sixty dollars, with costs in both courts.